DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 13 and 20: “the top of the housing” lacks antecedent basis, rendering the scope of the claims unclear.  Clarification is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 8-13 and 15-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant-cited US 2013/0307818 A1 to Pope et al. (Pope) in view of US 2003/0161512 A1 to Mathiassen et al. (Mathiassen).
	
	Regarding claim 1, Pope discloses a sensor assembly, comprising:
	a flexible substrate (Pope, e.g., Figs. 4A-4B and paragraphs 63-73, flexible element 117; also see Fig. 3 and paragraphs 55-62, flexible element 117; also see Fig. 1 and paragraphs 28-41); and
	an encapsulated sensor package mounted on the flexible substrate (Pope, e.g., Figs. 4A-4B and paragraphs 63-73, silicon wafer 308 of fingerprint recognition sensor 102 mounted on flexible element 117; also see Fig. 3 and paragraphs 55-62, silicon wafer 308 of fingerprint recognition sensor 102 mounted on flexible element 117; also see Fig. 1 and paragraphs 28-41; regarding encapsulation see, e.g., paragraph 11, encapsulating the fingerprint recognition sensor circuit in plastic molding which is at least partially removed; also see paragraph 26, plastic or another material molded above the sensor, for example using an encapsulated sensor design; the over-molded or encapsulating material may form part of the lens or button structure; also see paragraph 60, the silicon wafer 308 may be constructed by means of encapsulation in a plastic resin or other elastomeric material (or alternatively, in a ceramic), followed by removal of a top portion of the plastic resin or elastomer to the point where the wiring of the circuit 310 disposed on the top of the silicon wafer 308 is nearly exposed, or alternatively, just barely exposed; also see claim 5, fingerprint sensor comprises a sensor circuit that is at least partially encapsulated in an elastomeric material);
	wherein the encapsulated sensor package includes a housing bonded to the flexible substrate (Pope, e.g., Figs. 4A-4B and paragraphs 63-73, silicon wafer 308 of fingerprint recognition sensor 102 mounted on flexible element 117; also see Fig. 3 and paragraphs 55-62, silicon wafer 308 of fingerprint recognition sensor 102 mounted on flexible element 117; note that Pope’s silicon wafer 308 necessarily includes a housing, e.g., at least the encapsulation material, that is bonded to the flexible element 117 by intervening layer(s) as shown in Fig. 4A and Fig. 3; also see Fig. 1 and paragraphs 28-41);
	wherein the top of the housing corresponds to an interface for a finger or other input object (see Pope as applied above in connection with encapsulation, e.g., paragraph 11, encapsulating the fingerprint recognition sensor circuit in plastic molding which is at least partially removed; also see paragraph 26, plastic or another material molded above the sensor, for example using an encapsulated sensor design; the over-molded or encapsulating material may form part of the lens or button structure; also see paragraph 60, the silicon wafer 308 may be constructed by means of encapsulation in a plastic resin or other elastomeric material (or alternatively, in a ceramic), followed by removal of a top portion of the plastic resin or elastomer to the point where the wiring of the circuit 310 disposed on the top of the silicon wafer 308 is nearly exposed, or alternatively, just barely exposed; also see claim 5, fingerprint sensor comprises a sensor circuit that is at least partially encapsulated in an elastomeric material; note in Fig. 4A and Fig. 3 that the top of Pope’s silicon wafer 308 corresponds to an interface for a finger or other input object; see, e.g., paragraph 67, capacitive coupling between the user's finger and the fingerprint recognition sensor; also see paragraph 56, fingerprint recognition sensor includes a silicon wafer 308, imprinted with a circuit 310 for measuring a capacitance between, on the one hand, one or more capacitive plates, and on the other hand, the user's fingerprint (such as the ridges and valleys 302 on the epidermis of the user's finger 304), with the effect of providing fingerprint image information with respect to ridges and valleys 302 of the user's finger 304);
	wherein the sensor assembly further comprises a switch, wherein the switch is configured to be depressed based on an input object being pressed against the top of the housing (Pope, e.g., Figs. 4A-4B and paragraphs 63-73, tactile dome switch 118 which is depressed based on an input object, e.g., structure(s) disposed above housing of silicon wafer 308, being pressed against housing; also see Figs. 1, 3 and paragraphs 28-41, tactile dome switch 118).

	Pope discloses that the silicon wafer 308 of fingerprint recognition sensor 102 may include one or more through-silicon vias (TSVs), disposed to provide an electrical connection between, on the one hand, the circuitry 310 disposed on a top of the silicon wafer 308, and on the other hand, circuitry disposed either below or to the side of the silicon wafer (Pope, e.g., paragraphs 58-60).  At least by virtue of the use of TSVs, Pope implicitly discloses wherein the encapsulated sensor package comprises multiple layers.  Pope discloses that the fingerprint recognition sensor circuit exhibits capacitive coupling with the ridges and valleys of the user's finger (Pope, e.g., paragraph 50), and that this may be performed using a set of capacitive elements configured for capacitively coupling to a user fingerprint (Pope, e.g., Abstract, claim 13).  Pope is not relied upon as explicitly disclosing wherein the encapsulated sensor package comprises multiple types of signal traces.

	In closely related art, Mathiassen discloses a miniature sensor chip for measuring structures in a surface, especially for measuring structures in a finger surface (Mathiassen, Abstract).  Mathiassen discloses in Fig. 1, for example, a sensor package that includes multiple layers and multiple type of signal traces (Mathiassen, e.g., Fig. 1 and paragraphs 24-44, sensor chip having multiple layers, e.g., upper circuit board layer in the form of second dielectric layer 9 having electrodes in outer metal layer 10 connected to drive circuit and lower circuit board layer in the form of substrate 2 having sensor elements 3, with the upper circuit board layer and the lower circuit board layer being separated by a core layer in the form of first dielectric layer 7 disposed therebetween; Mathiassen’s electrodes in outer metal layer 10 for driving/modulation are a first type of signal trace, and Mathiassen’s sensor elements 3 is a second type of signal trace).

	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Pope such that the encapsulated sensor package is implemented as shown in Fig. 1 of Mathiassen  and includes multiple types of signal traces arranged in multiple layers for at least the reason that such arrangements eliminate the need for an integrated electronic circuit of the same size as the fingerprint (Mathiassen, e.g., paragraph 10), thus reducing integrated circuit area relative to two-dimensional matrix designs (Mathiassen, e.g., paragraph 10).

	Regarding claim 2, Pope in view of Mathiassen discloses wherein the encapsulated sensor package comprises:
	an upper circuit board layer (see Pope in view of Mathiassen as applied to claim 1, Mathiassen, e.g., Fig. 1, upper circuit board layer in the form of second dielectric layer 9);
	a core layer, disposed below the upper circuit board layer (see Pope in view of Mathiassen as applied to claim 1, Mathiassen, e.g., Fig. 1, core layer in the form of first dielectric layer 7); and
	a lower circuit board layer, disposed below the core layer (see Pope in view of Mathiassen as applied to claim 1, Mathiassen, e.g., Fig. 1, lower circuit board layer in the form of substrate 2);
	wherein a first type of signal traces is disposed on a first surface of the upper circuit board layer (see Pope in view of Mathiassen as applied to claim 1, Mathiassen, e.g., Fig. 1, electrodes in outer metal layer 10 disposed directly on first (top) surface of second dielectric layer 9, with the electrodes in outer metal layer 10 being connected to drive circuit);
	wherein a second type of signal traces is disposed on a second surface of the upper circuit board layer or on a first surface of the core layer (see Pope in view of Mathiassen as applied to claim 1, Mathiassen, e.g., Fig. 1, sensor elements 3, with the sensor elements 3 being disposed directly on a first (bottom) surface of the core layer in the form of first dielectric layer 7 and/or indirectly on a second (bottom) surface of the upper circuit board layer in the form of second dielectric layer 9).

	Regarding claim 3, Pope in view of Mathiassen discloses wherein the encapsulated sensor package further comprises:
	an integrated circuit, disposed below the lower circuit board layer, wherein the first type of signal traces and the second type of signal traces are electrically connected to the integrated circuit through connection vias (see Pope in view of Mathiassen as applied to claim 2, e.g., Mathiassen, Fig. 1, flip chip mounted ASIC 1; note vias 4 connecting sensor elements 3 to ASIC 1; also see Mathiassen, paragraph 37, conductor leads of the modulation electrode 10 may be lead through the different layers and the substrate 2 in the same way as the other conductors 4).

	Regarding claim 4, Pope in view of Mathiassen discloses wherein the first type of signal traces corresponds to drive signal traces; and wherein the second type of signal traces corresponds to receive signal traces (see Pope in view of Mathiassen as applied to claim 2, in Mathiassen first type of signal traces in the form of electrodes in outer metal layer 10 disposed directly on first (top) surface of second dielectric layer 9, with the electrodes in outer metal layer 10 being connected to drive circuit; in Mathiassen second type of signal traces in the form of sensor elements 3 constitute receive signal traces; note that sensor elements 3 are coupled to interrogation electronics through vias 4, see, e.g., Mathiassen paragraph 24).

	Claim 5 recites wherein the sensor assembly is disposed within an opening in a mobile device housing, and the top surface of the housing of the encapsulated sensor package is flush with an outer surface of the mobile device housing.  This language merely relates to an intended use of the sensor assembly, noting that the mobile device housing is not affirmatively recited as an element of the sensor assembly.  Accordingly, the language of claim 5 carries no patentable weight.  Nonetheless, Pope in view of Mathiassen does disclose wherein the sensor assembly is disposed within an opening in a mobile device housing, and the top surface of the housing of the encapsulated sensor package is flush with an outer surface of the mobile device housing (Pope, e.g., Fig. 5).

	Regarding claim 6, Pope in view of Mathiassen discloses wherein the flexible substrate is configured to flex based on the input object being pressed against the top of the housing (see Pope in view of Mathiassen as applied to claim 1, e.g., Pope, paragraph 72, when the button 104 is pressed down, the flexible element 116 or 117 flexes), and wherein the sensor assembly further comprises one or more stops configured to limit flexing of the flexible substrate (see Pope in view of Mathiassen as applied to claim 1, e.g., Pope, Fig. 1 and paragraphs 28-41, stop in the form of at least support plate 122 will limit the amount by which tactile dome switch 118 can be pushed, thereby limiting flexing of flexible element 117).
	
	Regarding claim 8, Pope discloses a sensor assembly, comprising:
	a flexible substrate (Pope, e.g., Figs. 4A-4B and paragraphs 63-73, flexible element 117; also see Fig. 3 and paragraphs 55-62, flexible element 117; also see Fig. 1 and paragraphs 28-41); and
	an encapsulated sensor package mounted on the flexible substrate (Pope, e.g., Figs. 4A-4B and paragraphs 63-73, silicon wafer 308 of fingerprint recognition sensor 102 mounted on flexible element 117; also see Fig. 3 and paragraphs 55-62, silicon wafer 308 of fingerprint recognition sensor 102 mounted on flexible element 117; also see Fig. 1 and paragraphs 28-41; regarding encapsulation see, e.g., paragraph 11, encapsulating the fingerprint recognition sensor circuit in plastic molding which is at least partially removed; also see paragraph 26, plastic or another material molded above the sensor, for example using an encapsulated sensor design; the over-molded or encapsulating material may form part of the lens or button structure; also see paragraph 60, the silicon wafer 308 may be constructed by means of encapsulation in a plastic resin or other elastomeric material (or alternatively, in a ceramic), followed by removal of a top portion of the plastic resin or elastomer to the point where the wiring of the circuit 310 disposed on the top of the silicon wafer 308 is nearly exposed, or alternatively, just barely exposed; also see claim 5, fingerprint sensor comprises a sensor circuit that is at least partially encapsulated in an elastomeric material).

	Pope discloses that the fingerprint recognition sensor circuit exhibits capacitive coupling with the ridges and valleys of the user's finger (Pope, e.g., paragraph 50), and that this may be performed using a set of capacitive elements configured for capacitively coupling to a user fingerprint (Pope, e.g., Abstract, claim 13).  Pope is not relied upon as explicitly disclosing:
	wherein the encapsulated sensor package comprises:
		an upper circuit board layer;
		a core layer, disposed below the upper circuit board layer; and
		a lower circuit board layer, disposed below the core layer;
	wherein a first plurality of traces is disposed on a first surface of the upper circuit board layer;
	wherein a second plurality of traces is disposed on a second surface of the upper circuit board layer or on a first surface of the core layer;
	wherein the encapsulated sensor package further comprises connection vias which traverse the core layer and are electrically connected to the first plurality of traces in the upper circuit board layer.

	In closely related art, Mathiassen discloses a miniature sensor chip for measuring structures in a surface, especially for measuring structures in a finger surface (Mathiassen, Abstract).  Mathiassen discloses a sensor package that includes:
		an upper circuit board layer (Mathiassen, e.g., Fig. 1, upper circuit board layer in the form of second dielectric layer 9);
		a core layer, disposed below the upper circuit board layer (Mathiassen, e.g., Fig. 1, core layer in the form of first dielectric layer 7); and
		a lower circuit board layer, disposed below the core layer (Mathiassen, e.g., Fig. 1, lower circuit board layer in the form of substrate 2);
	wherein a first plurality of traces is disposed on a first surface of the upper circuit board layer (Mathiassen, e.g., Fig. 1, electrodes in outer metal layer 10 disposed directly on first (top) surface of second dielectric layer 9, with the electrodes in outer metal layer 10 being connected to drive circuit);
	wherein a second plurality of traces is disposed on a second surface of the upper circuit board layer or on a first surface of the core layer (Mathiassen, e.g., Fig. 1, sensor elements 3, with the sensor elements 3 being disposed directly on a first (bottom) surface of the core layer in the form of first dielectric layer 7 and/or indirectly on a second (bottom) surface of the upper circuit board layer in the form of second dielectric layer 9);
	wherein the encapsulated sensor package further comprises connection vias which traverse the core layer and are electrically connected to the first plurality of traces in the upper circuit board layer (Mathiassen, e.g., Fig. 1, vias 4 connecting sensor elements 3 to ASIC 1; also see Mathiassen, paragraph 37, conductor leads of the modulation electrode 10 may be lead through the different layers and the substrate 2 in the same way as the other conductors 4).

	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Pope such that the encapsulated sensor package is implemented as shown in Fig. 1 of Mathiassen to include the above-recited limitations for at least the reason that such arrangements eliminate the need for an integrated electronic circuit of the same size as the fingerprint (Mathiassen, e.g., paragraph 10), thus reducing integrated circuit area relative to two-dimensional matrix designs (Mathiassen, e.g., paragraph 10).

	Regarding claim 9, Pope in view of Mathiassen discloses wherein the encapsulated sensor package further comprises:
	an integrated circuit, disposed below the lower circuit board layer, wherein the first plurality of traces are electrically connected to the integrated circuit through the connection vias (see Pope in view of Mathiassen as applied to claim 8, e.g., Mathiassen, Fig. 1, flip chip mounted ASIC 1; note vias 4 connecting sensor elements 3 to ASIC 1; also see Mathiassen, paragraph 37, conductor leads of the modulation electrode 10 may be lead through the different layers and the substrate 2 in the same way as the other conductors 4).

	Regarding claim 10, Pope in view of Mathiassen discloses wherein the first plurality of traces comprise drive signal traces; and wherein the second plurality of traces comprise receive signal traces (see Pope in view of Mathiassen as applied to claim 8, in Mathiassen first plurality of traces in the form of electrodes in outer metal layer 10 disposed directly on first (top) surface of second dielectric layer 9, with the electrodes in outer metal layer 10 being connected to drive circuit; in Mathiassen second type of signal traces in the form of sensor elements 3 constitute the second plurality of traces; note that sensor elements 3 are coupled to interrogation electronics through vias 4, see, e.g., Mathiassen, paragraph 24).

	Claim 11 recites wherein the sensor assembly is disposed within an opening in a mobile device housing, and the top surface of the encapsulated sensor package is flush with an outer surface of the mobile device housing.  This language merely relates to an intended use of the sensor assembly, noting that the mobile device housing is not affirmatively recited as an element of the sensor assembly.  Accordingly, the language of claim 11 carries no patentable weight.  Nonetheless, Pope in view of Mathiassen does disclose wherein the sensor assembly is disposed within an opening in a mobile device housing, and the top surface of the encapsulated sensor package is flush with an outer surface of the mobile device housing (Pope, e.g., Fig. 5).

	Regarding claim 12, Pope in view of Mathiassen discloses wherein the sensor assembly further comprises a switch, wherein the switch is configured to be depressed based on an input object being pressed against the encapsulated sensor package (see Pope in view of Mathiassen as applied to claim 8, Pope, e.g., Figs. 4A-4B and paragraphs 63-73, tactile dome switch 118 which is depressed based on an input object, e.g., structure(s) disposed above silicon wafer 308, being pressed against silicon wafer 308; also see Figs. 1, 3 and paragraphs 28-41, tactile dome switch 118).

	Regarding claim 13, Pope in view of Mathiassen discloses wherein the flexible substrate is configured to flex based on the input object being pressed against the top of the housing (see Pope in view of Mathiassen as applied to claim 12, e.g., Pope, paragraph 72, when the button 104 is pressed down, the flexible element 116 or 117 flexes), and wherein the sensor assembly further comprises one or more stops configured to limit flexing of the flexible substrate (see Pope in view of Mathiassen as applied to claim 12, e.g., Pope, Fig. 1 and paragraphs 28-41, stop in the form of at least support plate 122 will limit the amount by which tactile dome switch 118 can be pushed, thereby limiting flexing of flexible element 117).

	Regarding claim 15, Pope discloses a sensor assembly, comprising:
	a flexible substrate (Pope, e.g., Figs. 4A-4B and paragraphs 63-73, flexible element 117; also see Fig. 3 and paragraphs 55-62, flexible element 117; also see Fig. 1 and paragraphs 28-41); and
	an encapsulated sensor package mounted on the flexible substrate (Pope, e.g., Figs. 4A-4B and paragraphs 63-73, silicon wafer 308 of fingerprint recognition sensor 102 mounted on flexible element 117; also see Fig. 3 and paragraphs 55-62, silicon wafer 308 of fingerprint recognition sensor 102 mounted on flexible element 117; also see Fig. 1 and paragraphs 28-41; regarding encapsulation see, e.g., paragraph 11, encapsulating the fingerprint recognition sensor circuit in plastic molding which is at least partially removed; also see paragraph 26, plastic or another material molded above the sensor, for example using an encapsulated sensor design; the over-molded or encapsulating material may form part of the lens or button structure; also see paragraph 60, the silicon wafer 308 may be constructed by means of encapsulation in a plastic resin or other elastomeric material (or alternatively, in a ceramic), followed by removal of a top portion of the plastic resin or elastomer to the point where the wiring of the circuit 310 disposed on the top of the silicon wafer 308 is nearly exposed, or alternatively, just barely exposed; also see claim 5, fingerprint sensor comprises a sensor circuit that is at least partially encapsulated in an elastomeric material).

	Pope discloses that the fingerprint recognition sensor circuit exhibits capacitive coupling with the ridges and valleys of the user's finger (Pope, e.g., paragraph 50), and that this may be performed using a set of capacitive elements configured for capacitively coupling to a user fingerprint (Pope, e.g., Abstract, claim 13).  Pope is not relied upon as explicitly disclosing:
	wherein the encapsulated sensor package comprises:
		an upper circuit board layer;
		a core layer, disposed below the upper circuit board layer; and
		a lower circuit board layer, disposed below the core layer;
	wherein a first plurality of traces is disposed on an upper surface of the upper circuit board layer;
	wherein a second plurality of traces is disposed on a lower surface of the upper circuit board layer; and
	wherein the encapsulated sensor package further comprises a first plurality of connection vias which traverse the core layer and are electrically connected to the first plurality of traces in the upper circuit board layer and a second plurality of connection vias which traverse the core layer and are electrically connected to the second plurality of traces in the upper circuit board layer.

	In closely related art, Mathiassen discloses a miniature sensor chip for measuring structures in a surface, especially for measuring structures in a finger surface (Mathiassen, Abstract).  Mathiassen discloses a sensor package that includes:
		an upper circuit board layer (Mathiassen, e.g., Fig. 1, upper circuit board layer in the form of second dielectric layer 9);
		a core layer, disposed below the upper circuit board layer (Mathiassen, e.g., Fig. 1, core layer in the form of first dielectric layer 7); and
		a lower circuit board layer, disposed below the core layer (Mathiassen, e.g., Fig. 1, lower circuit board layer in the form of substrate 2);
	wherein a first plurality of traces is disposed on an upper surface of the upper circuit board layer (Mathiassen, e.g., Fig. 1, electrodes in outer metal layer 10 disposed directly on first (top) surface of second dielectric layer 9, with the electrodes in outer metal layer 10 being connected to drive circuit);
	wherein a second plurality of traces is disposed on a lower surface of the upper circuit board layer (Mathiassen, e.g., Fig. 1, sensor elements 3, with the sensor elements 3 being disposed at least indirectly on a second (bottom) surface of the upper circuit board layer in the form of second dielectric layer 9); and
	wherein the encapsulated sensor package further comprises a first plurality of connection vias which traverse the core layer and are electrically connected to the first plurality of traces in the upper circuit board layer and a second plurality of connection vias which traverse the core layer and are electrically connected to the second plurality of traces in the upper circuit board layer (Mathiassen, e.g., Fig. 1, vias 4 connecting sensor elements 3 to ASIC 1; also see Mathiassen, paragraph 37, conductor leads of the modulation electrode 10 may be lead through the different layers and the substrate 2 in the same way as the other conductors 4).

	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Pope such that the encapsulated sensor package is implemented as shown in Fig. 1 of Mathiassen to include the above-recited limitations for at least the reason that such arrangements eliminate the need for an integrated electronic circuit of the same size as the fingerprint (Mathiassen, e.g., paragraph 10), thus reducing integrated circuit area relative to two-dimensional matrix designs (Mathiassen, e.g., paragraph 10).

	Regarding claim 16, Pope in view of Mathiassen discloses wherein the encapsulated sensor package further comprises:
	an integrated circuit, disposed below the lower circuit board layer, wherein the first plurality of traces and the second plurality of traces are electrically connected to the integrated circuit through the first plurality of connection vias and the second plurality of connection vias (see Pope in view of Mathiassen as applied to claim 15, e.g., Mathiassen, Fig. 1, flip chip mounted ASIC 1; note vias 4 connecting sensor elements 3 to ASIC 1; also see Mathiassen, paragraph 37, conductor leads of the modulation electrode 10 may be lead through the different layers and the substrate 2 in the same way as the other conductors 4).

	Regarding claim 17, Pope in view of Mathiassen discloses wherein the first plurality of traces comprise drive signal traces; and wherein the second plurality of traces comprise receive signal traces (see Pope in view of Mathiassen as applied to claim 15, in Mathiassen first plurality of traces in the form of electrodes in outer metal layer 10 disposed directly on first (top) surface of second dielectric layer 9, with the electrodes in outer metal layer 10 being connected to drive circuit; in Mathiassen second type of signal traces in the form of sensor elements 3 constitute the second plurality of traces; note that sensor elements 3 are coupled to interrogation electronics through vias 4, see, e.g., Mathiassen, paragraph 24).

	Claim 18 recites wherein the sensor assembly is disposed within an opening in a mobile device housing, and the top surface of the encapsulated sensor package is flush with an outer surface of the mobile device housing.  This language merely relates to an intended use of the sensor assembly, noting that the mobile device housing is not affirmatively recited as an element of the sensor assembly.  Accordingly, the language of claim 18 carries no patentable weight.  Nonetheless, Pope in view of Mathiassen does disclose wherein the sensor assembly is disposed within an opening in a mobile device housing, and the top surface of the encapsulated sensor package is flush with an outer surface of the mobile device housing (Pope, e.g., Fig. 5).

	Regarding claim 19, Pope in view of Mathiassen discloses wherein the sensor assembly further comprises a switch, wherein the switch is configured to be depressed based on an input object being pressed against the encapsulated sensor package (see Pope in view of Mathiassen as applied to claim 15, Pope, e.g., Figs. 4A-4B and paragraphs 63-73, tactile dome switch 118 which is depressed based on an input object, e.g., structure(s) disposed above silicon wafer 308, being pressed against silicon wafer 308; also see Pope, Figs. 1, 3 and paragraphs 28-41, tactile dome switch 118).

	Regarding claim 20, Pope in view of Mathiassen discloses wherein the flexible substrate is configured to flex based on the input object being pressed against the top of the housing (see Pope in view of Mathiassen as applied to claim 1, e.g., Pope, paragraph 72, when the button 104 is pressed down, the flexible element 116 or 117 flexes), and wherein the sensor assembly further comprises one or more stops configured to limit flexing of the flexible substrate (see Pope in view of Mathiassen as applied to claim 19, e.g., Pope, Fig. 1 and paragraphs 28-41, stop in the form of at least support plate 122 will limit the amount by which tactile dome switch 118 can be pushed, thereby limiting flexing of flexible element 117).

Claims 7 and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope in view of Mathiassen, and further in view of US 2006/0081452 to Yanai et al. (Yanai).

	Regarding claim 7, Pope in view of Mathiassen is not relied upon as explicitly disclosing wherein the switch comprises: a depression member; and a toggling two position element; wherein the depression member and the toggling two position element being in contact with one another corresponds to a closed state of the switch, and the depression member and the toggling two position element not being in contact with one another corresponds to an open state of the switch.  Yanai discloses a switch that includes a depression member and a toggling two position element, with the depression member and the toggling two position element being in contact with one another corresponding to a closed state of the switch, and with the depression member and the toggling two position element not being in contact with one another corresponding to an open state of the switch (Yanai, e.g., Figs. 4-5, depression member in the form of pressing part 14C, toggling two position element in the form of movable contact 13, pressing part 14C in contact with movable contact 13 corresponds to closed state of the switch (Yanai, Fig. 5), and pressing part 14C not in contact with movable contact 13 corresponds to open state of the switch (Yanai, Fig. 4)).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the switch comprises a depression member and a toggling two position element, wherein the depression member and the toggling two position element being in contact with one another corresponds to a closed state of the switch, and the depression member and the toggling two position element not being in contact with one another corresponds to an open state of the switch does not patentably define over Pope in view of Mathiassen and Yanai.

	Regarding claim 14, Pope in view of Mathiassen is not relied upon as explicitly disclosing wherein the switch comprises: a depression member; and a toggling two position element; wherein the depression member and the toggling two position element being in contact with one another corresponds to a closed state of the switch, and the depression member and the toggling two position element not being in contact with one another corresponds to an open state of the switch.  Yanai discloses a switch that includes a depression member and a toggling two position element, with the depression member and the toggling two position element being in contact with one another corresponding to a closed state of the switch, and with the depression member and the toggling two position element not being in contact with one another corresponding to an open state of the switch (Yanai, e.g., Figs. 4-5, depression member in the form of pressing part 14C, toggling two position element in the form of movable contact 13, pressing part 14C in contact with movable contact 13 corresponds to closed state of the switch (Yanai, Fig. 5), and pressing part 14C not in contact with movable contact 13 corresponds to open state of the switch (Yanai, Fig. 4)).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the switch comprises a depression member and a toggling two position element, wherein the depression member and the toggling two position element being in contact with one another corresponds to a closed state of the switch, and the depression member and the toggling two position element not being in contact with one another corresponds to an open state of the switch does not patentably define over Pope in view of Mathiassen and Yanai.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 6,060,756 A to Machida et al. relates to a surface shape recognition sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863